Affirming.
Pursuant to the provisions of sections 4433a-1 and 4433a-2, Kentucky Statutes, and under proper proceedings by the Nelson county board of education an election was held in the Boston consolidated school district in that county on the first Saturday in May, 1924, upon the proposition of issuing bonds to provide funds for erecting suitable buildings and other necessary expenses of conducting a consolidated school in that district.
The election was duly held and carried by a two-thirds majority, the result properly certified and the county board is preparing to issue bonds and construct the building.
This is a suit by a taxpayer to test the validity thereof. We have carefully considered all the objections to their validity alleged in the petition as amended and find them without merit. It follows that the chancellor properly sustained a demurrer to those pleadings.
Wherefore, the judgment is affirmed.